Citation Nr: 1313853	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  07-32 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1968 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

This case was previously before the Board.  In a November 2011 decision, the Board denied entitlement to service connection for a low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2012, the Court granted a Joint Motion of the Parties and remanded the case for action consistent with the joint motion.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In his October 2007 Substantive Appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  In an October 2007 statement, the Veteran indicated that he would accept a videoconference hearing before a member of the Board in lieu of an in person hearing.  In September 2011 statement, the Veteran again requested an in person hearing with a member of the Board.  There is no indication from the record that the Veteran has been afforded either a travel board hearing or a videoconference hearing before the Board in connection with this appeal.  

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2012).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should send a letter to the Veteran to determine whether he would prefer a travel board hearing or a videoconference hearing and then the Veteran should be scheduled for the requested hearing before the Board in accordance with the docket number of his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


